UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 28, 2010 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-1097 73-0382390 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events As previously disclosed, Oklahoma Gas and Electric Company (the “Company”), a wholly-owned subsidiary of OGE Energy Corp., signed memoranda of understanding in February 2010 for approximately 197.8 megawatts (“MW”) of wind turbine generators and certain related balance of plant engineering, procurement and construction services associated with the Crossroads wind project (“Crossroads”) located in Dewey County, Oklahoma.The Company will build, own and operate the wind farm, if approved by the Oklahoma Corporation Commission (“OCC”).In April 2010, the Company filed an application with the OCC requesting pre-approval of Crossroads and a rider to recover from Oklahoma customers the costs to construct Crossroads. On June 28, 2010, the Company reached a settlement agreement with all the parties to the OCC consideration of the Company’s application for pre-approval of the Crossroads wind project and a recovery rider.The settlement agreement, which is subject to approval by the OCC, contains, among others, the following terms: Ÿ Authorization for the Company to begin recovering the costs of Crossroads through a rider mechanism that will be effective until new rates are implemented after the Company’s 2013 general rate case; Ÿ Continued utilization of a return on equity previously approved by the OCC for other various recovery riders, subject to adjustment in the future to reflect the return on equity authorized in subsequent general rate cases; Ÿ The Company’s capital costs for which it is entitled recovery (“Capped Investment Amount”) shall not exceed the lesser of: 1) $389 million as adjusted for the Krone/Dollar exchange rate on the date of the OCC order approving the settlement agreement plus a variance which does not exceed three percent of that amount; or 2) the Maximum Stipulated Cost as described below; Ÿ To the extent the Company’s total investment in Crossroads exceeds the Capped Investment Amount, the Company shall be entitled to offer evidence and seek to establish that the excess above the Capped Investment Amount was prudently incurred and should be included in the Company’s rate base.Neither the settlement agreement nor any of the provisions thereof shall become effective in the event the Capped Investment Amount is more than $416.2 million (“Maximum Stipulated Cost”) on the date of a final OCC order approving this settlement agreement; Ÿ If the three-year rolling average of Crossroads megawatt-hours (“MWH”) of production (including a credit for energy not produced due to curtailments or other events caused by system emergencies, force majeure events, or transmission system issues) falls below 712,844 MWHs, the Company shall file testimony demonstrating the appropriate operation of Crossroads as part of its fuel cost recovery filing; and Ÿ The Company has the opportunity to expand Crossroads by an additional 29.7 MWs (12 additional turbines).If the pending Southwest Power Pool interconnection study concludes on or before September 1, 2010, that these additional turbines can be interconnected at incremental costs below $4.7 million, the costs and associated recovery for these additional turbines shall be included in the Crossroads rider, and the Capped Investment Amount, Maximum Stipulated Cost and the three-year rolling average of MWH production will be adjusted accordingly. For additional information on the terms of the settlement, see the Settlement Agreement, which is filed as Exhibit 99.01 in OGE Energy’s Form 8-K filed July 1, 2010, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Copy of Settlement Agreement dated June 28, 2010. (Filed as Exhibit 99.01 to OGE Energy’s Form 8-K filed July 1, 2010 (File No. 1-12579) and incorporated by reference herein) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OKLAHOMA GAS AND ELECTRIC COMPANY (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer July 1, 2010
